DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi JP4642413B2  in view of Tobin US 8,937,497 B1.

Regarding claim 1, Kobayashi teaches a current monitoring circuit arranged to provide enhanced dynamic range and rapid fault detection, the current monitoring circuit (fig. 1, 5,  current detection device, abstract, par. [0001], [00013], [0031]), comprising: a difference amplifier circuit (fig. 1, 5, elm. 4, par. [0014], [0032]), comprising a two-terminal input (fig. 1, 5, two input terminals for inputting the voltage across the shunt resistor 2, par. [0014], [0032]), to receive a differential signal indicative of a fig. 1, 5, current I, par. [0014]), and an output (fig. 1, 5, output from the output terminal 5, par. [0014]), to provide a signal having a magnitude indicative of the current being monitored (par. [0008]); a voltage scaling circuit (fig. 1, 5, voltage divider 3, par. [0014], [0032]); and a comparator circuit (fig. 5, comparator 77, par. [0033]), comprising: a two-terminal input to receive a scaled representation (fig. 1, voltages of both lines 2a and 2b are divided by about 1/10 by resistors 31-34. Then, the divided signals of the lines 3a and 3b are amplified to a required level by the differential amplifier 4, par. [0019]), of the differential signal of the current being monitored, from the voltage scaling circuit (fig. 1, 5, voltage divider 3, par. [0019], [0032]), for comparison (fig. 5, comparator 77, par. [0033]), against a threshold signal (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the ground par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, clm. 1).
Kobayashi does not teach indicative of a fault current threshold wherein a latency of the comparator circuit is shorter in duration than a corresponding group delay of the difference amplifier circuit 
Tobin teaches current threshold indicative of a fault current threshold (fig. 2, second signal, which can be set to a predetermined threshold, col. 5, ln. 25-29) herein a latency of the comparator circuit (fig. 2, elm. 28, eg. comparator ADCMP 371, col. 8, ln. 1-18) is shorter in duration (comparator propagation delay is in a nano second range) than a corresponding group delay of the fig. 2, current sense amplifier 30 can be configured as a difference amplifier, eg. of current sense amplifier 30 is Analog Device's AD 8219 amplifier, col. 6, ln. 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a power supply unit with a comparator pulled high when a first signal exceeds the predetermined threshold, as taught in Tobin in modifying the apparatus of Kobayashi. The motivation would be the power monitoring integrated circuits  monitor processor cores to ensure they operate within voltage tolerance specifications, allowing power and system engineers to maximize system uptime and optimize system performance.

Regarding claim 4, Kobayashi teaches wherein the comparator circuit (fig. 5, comparator 77, par. [0033]), through the voltage scaling circuit (fig. 1, 5, voltage divider 3, par. [0014], [0032]), comprises an output indicative of the comparison of the scaled representation of the differential signal  (fig. 1, voltages of both lines 2a and 2b are divided by about 1/10 by resistors 31-34. Then, the divided signals of the lines 3a and 3b are amplified to a required level by the differential amplifier 4, par. [0019])of the current being monitored (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the 0v, par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, clm. 1), from the voltage scaling circuit, against the threshold (fig. 5, 0v, par. [0037], the output (fig. 5, elm. 4, par. [0039]).

Regarding claim 5, Kobayashi does not explicitly teach wherein the comparator circuit  comprises a continuous-time circuit topology; and wherein the current monitoring circuit  comprises a current source  coupled to an input of the comparator circuit to provide the threshold signal.  
Tobin teaches wherein the comparator circuit (fig. 2, elm. 28,  col. 8, ln. 1-18) comprises a continuous-time circuit topology; and wherein the current monitoring circuit (fig. 2, current sense (or shunt) amplifier 30, col. 4, ln. 60-65) comprises a current source (fig. 1, comparator 28 may receive a first signal at a first input pin 28A. The first signal is indicative of a current drawn by electronic component 16 from PSU 14, col. 5, ln. 7-9), coupled to an input of the comparator circuit to (fig. 2, elm. 28,  col. 8, ln. 1-18), provide the threshold signal (fig. 2, second signal, which can be set to a predetermined threshold, col. 5, ln. 22-25).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 8, Kobayashi teaches further comprising a current sensing resistor (fig. 1, 5, shunt resistor 2, par. [0014], [0032]), configured to provide the differential signal representative of a voltage (fig. 1, voltage difference between both ends of the shunt resistor 2, par. [0014]), developed across the current sensing resistor (2), indicative of the current being monitored (fig. 1, 5, current I, par. [0014]).  
Regarding claim 16, Kobayashi teaches a current monitoring circuit arranged to provide enhanced dynamic range and rapid fault detection, the current monitoring circuit (fig. 1, 5,  current detection device, abstract, par. [0001], [00013], [0031]), comprising: an amplification (fig. 1, current I flowing through the shunt resistor 2 is accurately detected … the differential amplifier 3 and the differential amplifier 4, par. [0017]), means for receiving a differential signal indicative of a current being monitored (fig. 1, voltages of both lines 2a and 2b are divided by about 1/10 by resistors 31-34. Then, the divided signals of the lines 3a and 3b are amplified to a required level by the differential amplifier 4, par. [0019]), and in response, providing an output (fig. 1, 5, output from the output terminal 5, par. [0014]), comprising a signal having a magnitude indicative of the current being monitored (fig. 1, current I, abstract, [0014]); Attorney Docket No. 3867.518US115 Client Ref. No. APD6188US01a voltage scaling means (fig. 1, 5, voltage divider 3, par. [0014], [0032]), for scaling the differential signal representative of the current being monitored to provide a scaled representation (fig. 1, voltages of both lines 2a and 2b are divided by about 1/10 by resistors 31-34. Then, the divided signals of the lines 3a and 3b are amplified to a required level by the differential amplifier 4, par. [0019]); and a means for comparing the scaled representation against a threshold (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the ground par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, clm. 1); 

Tobin teaches indicative of a fault current threshold (fig. 2, predetermined threshold, col. 5, ln. 25-29); wherein a latency of the means for comparing (fig. 2, elm. 28, eg. comparator ADCMP 371, col. 8, ln. 1-18) the scaled representation against the threshold circuit is shorter in duration  (comparator propagation delay is in a nano second range) than a corresponding group delay of the amplification means (fig. 2, current sense amplifier 30 can be configured as a difference amplifier, eg. of current sense amplifier 30 is Analog Device's AD 8219 amplifier, col. 6, ln. 19-21).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 17, Kobayashi teaches wherein the voltage scaling means (fig. 1, 5, voltage divider 3, par. [0014], [0032]), comprises: a first divider means (fig. 2, 5, 31 and 32, par. [0019]), coupled to a first input (fig. 3, 5, voltage divider 45, par [0033]) of the means for comparing (fig. 5, comparator 77, par. [0033]), the scaled representation (par. [0019]); and a second divider means (fig. 2, 5, 31 and 32, par. [0019]), coupled to a second input (fig. 3, 5, voltage divider 46, par [0033]), of the means for comparing (77), the scaled representation (par. [0019]). 

Regarding claim 18, Kobayashi teaches wherein the means for comparing (fig. 5, comparator 77, par. [0033]), the scaled representation (fig. 1, voltages of both lines 2a and 2b are divided by about 1/10 by resistors 31-34. Then, the divided signals of the lines 3a and 3b are amplified to a required level by the differential amplifier 4, par. [0019]), against the threshold signal (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the ground par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, clm. 1), continues to be operable when the amplification means is saturated (par. [0039]).  

Regarding claim 19, Kobayashi does not teach wherein the threshold signal is adjustable.  
Tobin teaches wherein the threshold signal is adjustable (fig. 2, reference voltage 30, col. 5, ln. 15-20).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 20, Kobayashi does not teach comprising a threshold signal generation means to provide the threshold signal.
Tobin teaches comprising a threshold signal generation (fig. 2, may measure current across shunt resistor Rsense 20, convert the current to voltage and output an amplified, col. 5, ln. 9-13), means to provide the threshold signal (fig. 2, second signal, which can be set to a predetermined threshold, col. 5, ln. 25-29).
The references are combined for the same reason already applied in the rejection of claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Tobin as applied to claim 1 above, and further in view of Xi US 2003/0001531 A1.

Regarding claim 2, Kobayashi and Tobin teaches the claimed current monitoring circuit of claim 1.
Kobayashi and Tobin do not teach wherein a first voltage divider circuit coupled to a first input of the two-terminal input of the comparator circuit; and a second voltage divider circuit  coupled to a second input of the two-terminal input of the comparator circuit.  
 Xi teaches a first voltage divider circuit (fig. 1, resistance voltage dividers (resistors R2 and R3), par. [0042]), coupled to a first input of the two-terminal input  (fig. 1, inverting input terminal, par. [0042]), of the comparator circuit (fig. 1, comparator COM, par. [0042]); and a second voltage divider circuit (fig. 1, resistance voltage dividers (resistors R13 and R14), par. [0038]), coupled to a second input  (fig. 1, inverting input terminal +, par. [0042]), of the two-terminal input of the comparator circuit (fig. 1, comparator COM, par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a comparator comprises an operational amplifier wherein voltage applied to inverting input terminal - set by resistance voltage dividers (resistors R2 and R3) and the voltage produced across the current-detecting resistor and output from the differential amplifier and the reference voltage set by resistance voltage dividers (resistors R2 and R3) is applied to the non-inverting input terminal +, as taught in Xi in modifying the apparatus of Kobayashi and Tobin. The motivation would be to improve comparative accuracy between the control voltage and reference voltage.

Regarding claim 3, Kobayashi and Tobin teaches the claimed current monitoring circuit of claim 1.
Kobayashi and Tobin do not teach wherein the first voltage divider circuit comprises a first resistor divider circuit; and wherein the second voltage divider circuit comprises a second resistor divider circuit.  
Xi teaches the first voltage divider circuit (fig. 1, resistance voltage dividers (resistors R2 and R3), par. [0042]), comprises a first resistor divider circuit (resistors R2 and R3); and wherein the second voltage divider circuit (fig. 1, resistance voltage dividers (resistors R13 and R14), par. [0038]), comprises a second resistor divider circuit (resistors R13 and R14).  

.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Tobin as applied to claim 1 above, and further in view of Li US 6,396,430 B1.

Regarding claim 6, Kobayashi and Tobin teaches the claimed current monitoring circuit of claim 1.
Kobayashi and Tobin do not teach wherein the comparator circuit includes a switched-capacitor input circuit, the switched-capacitor input circuit including inputs to receive the scaled representation of the differential signal, and the threshold signal.  
Li teaches wherein the comparator circuit (fig. 2, elm. 40, col. 4, ln. 24-29), includes a switched-capacitor input circuit (fig. 2, elm. 50, 52, 56, 58, 60, 62, col. 4, ln. 35-49), the switched-capacitor input circuit including inputs to receive the scaled representation of the differential signal (fig. 2, elm. VIN, col. 4, ln. 24-29), and the threshold signal (fig. 2, elm. VREF, col. 4, ln. 24-29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide overcomes the gate leakage drawback existing in advanced CMOS technologies to achieve extremely high-speed analog-to-digital conversion by calibrating the differential comparator device during an auto-zero cycle with reference voltage and an offset voltage are stored on capacitors coupled to the inputs of the differential comparator device during an auto-zero cycle, as taught in Li 

Regarding claim 7, Kobayashi and Tobin teaches the claimed current monitoring circuit of claim 1.
Kobayashi and Tobin do not teach wherein the comparator circuit comprises a fully differential pre-amplifier block.  
Li teaches wherein the comparator circuit (fig. 2, elm. 40, col. 4, ln. 24-29), comprises a fully differential pre-amplifier block (fig. 2, elm. 42, col. 4, ln. 24-29).  
The references are combined for the same reason already applied in the rejection of claim 6.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Solie US 7,102,335 B1.

Regarding claim 9, Kobayashi teaches a method for current monitoring using a current monitoring circuit (fig. 1, 5,  current detection device, abstract, par. [0001], [00013], [0031]), providing enhanced dynamic range and rapid fault, the method comprising: receiving a differential signal (fig. 1, 5, elm. 4, par. [0014], [0032]), indicative of a current (fig. 1, 5, current I, par. [0014]), being monitored; in response, providing an output (fig. 1, 5, output from the output terminal 5, par. [0014]), comprising a signal I), being monitored using an amplifier (fig. 5, elm. 4, par. [0032]), circuit; scaling the differential signal indicative of the current being monitored to provide a scaled representation (fig. 1, voltages of both lines 2a and 2b are divided by about 1/10 by resistors 31-34. Then, the divided signals of the lines 3a and 3b are amplified to a required level by the differential amplifier 4, par. [0019]); and comparing the scaled representation against a threshold signal (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the ground par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, clm. 1), in a condition where the amplifier circuit is saturated.
 Kobayashi teaches in a condition where the amplifier circuit is saturated.
Solie teaches in a condition where the amplifier circuit is saturated (saturation thresholds of the amplifiers 201, 217 (e.g., the lower and upper voltage thresholds), col. 8, ln. 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide current sense amplifier for sensing current through current sense device, develops a current that is proportional to current through the current sense device for a range of voltages to a voltage threshold wherein the voltage amplifier provides a saturation signal indicative of its input or output voltage being above or below the voltage threshold, as taught in Solie in modifying the apparatus of Kobayashi with voltage amplifiers that operate within saturation range. The  

Regarding claim 11, Kobayashi teaches wherein providing an output (fig. 1, 5, output from the output terminal 5, par. [0014]), comprising a signal having a magnitude indicative of the current (fig. 1, 5, current I, par. [0014]), being monitored includes using a difference amplifier (fig. 1, current I flowing through the shunt resistor 2 is accurately detected … the differential amplifier 3 and the differential amplifier 4, par. [0017]); and wherein the comparing the scaled representation against the threshold signal (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the ground par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, clm. 1), occurs when the difference amplifier input is saturated (par. [0039]).  

Regarding claim 12, Kobayashi teaches wherein the threshold signal (fig. 5, 0v, par. [0037]), is provided as an input (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the 0V par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, par. [0037], clm. 1), to the comparator circuit (fig. 5, comparator 77, par. [0033]).  

Regarding claim 13, Kobayashi teaches wherein the threshold signal (fig. 5, 0v, par. [0037]), comprises a specified current proportional to a specified threshold voltage (fig. 5, comparator 77 has an inverting input terminal connected to the output terminal of the operational amplifier 46, and a non-inverting input terminal connected to the 0V par. [0033], comparator has an inverting input terminal connected to an output terminal of the differential amplifier, a non-inverting input terminal connected to a specified voltage, par. [0037], clm. 1).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Solie as applied to claim 9 above, and further in view of Xi US 2003/0001531 A1.

Regarding claim 10, Kobayashi and Solie teaches the claimed current monitoring circuit of claim 9.
Kobayashi and Solie do not teach a first voltage divider circuit coupled to a first input of a two-terminal input of the comparator circuit to scale a first polarity of the differential signal; and using a second voltage divider circuit coupled to a second input of a two-terminal input of the comparator circuit to scale a second polarity of the differential signal.  
fig. 1, resistance voltage dividers (resistors R2 and R3), par. [0042]), coupled to a first input of a two-terminal input (fig. 1, inverting input terminal -, par. [0042]), of the comparator circuit (fig. 1, comparator COM, par. [0042]), to scale a first polarity of the differential signal; and using a second voltage divider circuit (fig. 1, resistance voltage dividers (resistors R13 and R14), par. [0038]), coupled to a second input  (fig. 1, inverting input terminal +, par. [0042]),of a two-terminal input of the comparator (fig. 1, comparator COM, par. [0042]), circuit to scale a second polarity of the differential signal.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a comparator comprises an operational amplifier wherein voltage applied to inverting input terminal - set by resistance voltage dividers (resistors R2 and R3) and the voltage produced across the current-detecting resistor and output from the differential amplifier and the reference voltage set by resistance voltage dividers (resistors R2 and R3) is applied to the non-inverting input terminal +, as taught in Xi in modifying the apparatus of Kobayashi and Solie. The motivation would be to improve comparative accuracy between the control voltage and reference voltage.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Solie as applied to claim 12 above, and further in view of Li US 6,396,430 B1.

Regarding claim 14, Kobayashi and Solie teaches the claimed current monitoring circuit of claim 12.
Kobayashi and Solie do not teach wherein the comparator circuit includes a switched-capacitor input circuit; and wherein the method comprises aggregating the threshold signal with the first and second polarities of the differential signal, using the switched-capacitor input circuit, and providing an aggregated representation of the differential signal and the threshold signal to the inverting and non-inverting inputs of the comparator block.  
Li teaches herein the comparator circuit (fig. 2, elm. 40, col. 4, ln. 24-29), includes a switched-capacitor input circuit (fig. 2, elm. 50, 52, 56, 58, 60, 62, col. 4, ln. 35-49); and wherein the method comprises aggregating the threshold (fig. 2, elm. VREF, col. 4, ln. 35-49), signal with the first (fig. 2, elm. VIN-, col. 4, ln. 35-49), and second polarities  (fig. 2, elm. VIN+, col. 4, ln. 35-49), of the differential signal, using the switched-capacitor input circuit (fig. 2, elm. 50, 52, 56, 58, 60, 62, col. 4, ln. 35-49), and providing an aggregated representation of the differential signal (VIN), and the threshold signal (VREF), to the inverting and non-inverting inputs of the comparator block (see fig. 2 elm. 42, col. 4, ln. 24-29).  
The references are combined for the same reason already applied in the rejection of claim 6.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Solie view of Li as applied to claim 14 above, and further in view of Tsukamoto et al. US 2011/0101918 A1 (hereinafter referred to as Tsukamoto).

Regarding claim 15, Kobayashi, Solie and Li teaches the claimed current monitoring circuit of claim 14.
Kobayashi, Solie and Li do not teach comprising providing hysteresis in comparing the scaled representation by injecting a specified hysteresis offset into at least one of the inverting input or the non-inverting input.  
Tsukamoto teaches comprising providing hysteresis in comparing the scaled representation by injecting a specified hysteresis offset into at least one of the inverting input or the non-inverting input (fig. 2, elm. 5, par. [0020]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a comparator with internal hysteresis to desensitizing it from input noise, as taught in Tsukamoto in modifying the apparatus of Kobayashi, Solie and Li. The motivation would be to desensitizing it from input noise such as to eliminate the multiple transitions caused by noise.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed January 19, 2021, with respect to the rejection(s) of claims 1- 20 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made Kobayashi in view of Tobin. Applicant’s arguments with respect to claims 1, 5, 8 and 16-
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866